DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

The disclosure is objected to because of the following informalities:
Page 3, last paragraph, says “with “front side of the trolley” is meant the distal side of the push handle 3, whereas the rear side is the one proximate to the push handle 3” when looking at the drawings and reading the rest of the specification the front wheels 6 and 6’ are on the side proximate to the handle 3 as seen in fig.2-3, so “front side of the trolley” is the side proximate to the push handle 3
Page 4, paragraph 3, lines 1-2, “three wheels 8, 8’, S’’ mounted on a plate 11” should say “three wheels 8, 8’, and 8’’ mounted on a plate 11”
Page 4, paragraph 3, lines 2-3, “two non pivoting wheels 8’ and 8 placed” should say “two non-pivoting wheels 8’ and 8’’ placed”
Appropriate correction is required.
Claims 1, 4, and 5 objected to because of the following informalities:  
Claim 1, line 4, “rear part of the box (1)” should say “rear part of the bidirectional trolley (1)”
Claim 4, line 4, “the trolley” should say “the bidirectional trolley”
Claim 5, line 2, “the brake” should say “a brake”
Claim 5, line 3, “the blocking mechanism” should say “a blocking mechanism”
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-5 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
D Auria (WO-2010134038-A1) teaches a bidirectional trolley (item 1, fig.2) with a drawbar (towing bar 2, fig.1), two pivoting front wheels (4, 5, fig.3) a push handle (handle 3, fig.1), a loading and unloading plan (top surface of the trolley 1, see figure 1) for a box (a box can be placed on the top surface of the trolley) for handling items, which comprises a handling system (10, fig.3) placed in the rear part of the box (Fig.3), and comprising two non-pivoting wheels (wheels 4) placed on the same horizontal axis (see figs.1 and 3), pivoting wheel (5) placed at 45 degrees with respect to two other non-pivoting wheels (4) and a hook (blocking element 9 with pin 16,fig.6). D Auria does .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Floyd (US-20190193495-A1) teaches cage to cage locking mechanism with a hook on a drawbar of a trolley that attaches to an aperture on the back of another trolley. Labadie (US-20050206106-A1) teaches a coupling device for a handling trolley with a drawbar on one side of the trolley and a hook on the other side underneath the base chassis, where the drawbar engages with a hook of another trolley to connect them. Ledgerwood (US-2935331-A) teaches a cart with a five wheel configuration with 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./
Examiner, Art Unit 3618                                                                                                                                                                                             
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618